Citation Nr: 0834001	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to August 6, 2007.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, beginning August 6, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from March 18, 1946, to April 
1, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2004.  In a February 2008 rating decision, the RO 
granted a 10 percent rating for bilateral hearing loss, 
effective August 6, 2007.  A grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 6, 2007, the veteran's bilateral hearing 
loss was manifested by hearing loss corresponding to auditory 
acuity level II in the right ear and level III in the left 
ear.   

2.  Beginning August 6, 2007, the veteran's bilateral hearing 
loss has been manifested by hearing loss corresponding to 
auditory acuity level III in the right ear and level IV in 
the left ear.   

3.  The veteran's hearing loss disability picture is 
contemplated by the assigned schedular evaluations, and the 
schedular ratings are adequate.  


CONCLUSIONS OF LAW

1.  Prior to August 6, 2007, the criteria for a compensable 
evaluation for bilateral hearing loss were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
Diagnostic Code 6100 (2007).

2.  Beginning August 6, 2007, the criteria for an evaluation 
in excess of 10 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case the veteran was provided a letter in June 2007, 
which informed him that in order for an increased rating, 
evidence must show his condition had become worse.  The RO 
advised the claimant of his and VA's respective duties for 
obtaining different types of evidence.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The notice also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing his disability symptoms 
from people who had witnessed how they affected him.    

As to the duty to assist, the veteran's relevant VA and 
private medical records have been obtained.  VA compensation 
examinations were performed in September 2004 and August 
2007.  No other potentially relevant evidence has been 
identified.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor the representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Increased Rating for Bilateral Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss continues to deteriorate, causing a severe 
impact on his employment.  He maintains that it is becoming 
increasingly difficult for him to adequately function in a 
courtroom setting as a lawyer.  He states that not being able 
to hear a client at one foot, witnesses at 10 to 20 feet, or 
a judge at 10 to 20 feet creates an extreme hardship.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Organic impairment of hearing acuity is rated by using 
audiological test results, obtained by a state-licensed 
audiologist, and the basic rating method involves using both 
the results of controlled speech discrimination tests 
(Maryland CNC) and the average decibel threshold level as 
measured by pure tone audiometry tests at the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  
Tests are conducted without hearing aids.  Id.  The rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I through numeric level XI.  38 C.F.R. 
§ 4.85. 

In April 2003, audiometric testing was conducted at the Idaho 
State University audiology clinic, to evaluate the veteran 
for hearing aids.  The audiogram findings from that test were 
as follows, as subsequently interpreted by a VA audiologist 
in August 2007:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
70
75
75
66.26
LEFT
40
80
80
75
68.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  

On a VA authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
70
70
60
LEFT
35
70
65
70
60

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  

In October 2004, the veteran underwent audiometric testing in 
a VA audiology clinic; the audiogram findings from that test 
were as follows, as subsequently interpreted by a VA 
audiologist in August 2007:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
80
80
75
70
LEFT
40
75
75
75
65

Speech recognition was noted to be 92 percent on the right 
and 88 percent on the left.  

In March 2006, the veteran underwent audiometric testing in a 
VA audiology clinic; the audiogram findings from that test 
were as follows, as subsequently interpreted by a VA 
audiologist in August 2007:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
75
75
75
65
LEFT
35
70
70
65
60

This examination was for treatment purposes, and did not 
include speech recognition.  

On a VA authorized audiological evaluation in August 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
75
75
80
69
LEFT
45
70
75
80
68

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.  

The examining audiologist concluded that with the veteran's 
pattern of hearing loss, he would be expected to have 
significant difficulties distinguishing speech in both quiet 
and noisy environments without the use of hearing aids.  He 
was currently wearing two 100 percent digital hearing aids, 
with which he should be able to understand most 
conversational speech in quiet with the use of visual cues 
(i.e., with speaker's face visible).  He may still have some 
difficulty in understanding speech in noisy environments, 
without use of visual cues, and speech over the telephone.  
Therefore, it was the examiner's opinion that he may have 
some difficulty in occupations where conversing in noisy 
environments or over the telephone were frequent occurrences.  
However, he was also examined by the chief resident in 
otolaryngology in August 2007, who concluded that the low 
discrimination score likely represented an insufficient 
presentation level.  This conclusion is supported by a 
November 2007 audiology clinic evaluation, which disclosed 
speech discrimination scores of 88 percent bilaterally.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  Applying the findings 
to Table VI results in numeric designations no higher than II 
in the right ear and III in the left ear, on the tests 
conducted prior to August 2007.  These results applied to 
Table VII warrant a noncompensable evaluation.  38 C.F.R. § 
4.85, Code 6100.  The August 2007 findings, however, result 
in the numeric designation of III in the right ear and IV in 
the left ear, which, applied to Table VII warrant a 10 
percent evaluation.  38 C.F.R. § 4.85, Code 6100.  He has 
been assigned a 10 percent rating, effective the date of that 
examination, August 6, 2007.  Moreover, the findings 
warranting a 10 percent rating were not shown on any 
examination prior to the August 2007 examination.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment, under 
Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on 
specified puretone threshold findings, all four frequencies 
must have puretone threshold of 55 decibels or more, or the 
threshold at 1000 hertz must be 30 decibels or less, while 
the threshold at 2000 decibels must be 70 decibels or more.  
38 C.F.R. § 4.86.  In other situations, where the VA examiner 
certifies that the use of speech discrimination tests is not 
appropriate, because of situations such as inconsistent where 
speech discrimination tests or language difficulties, Table 
VIa may be used to evaluate the hearing loss, based solely on 
puretone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  However, 
there has been no such certification, and the puretone 
thresholds do not meet the criteria for rating based on 
exceptional patterns of hearing impairment.  

The veteran contends that his hearing loss causes him causing 
a severe impact on his employment.  He states that it causes 
him problems in his job as a lawyer, in particular in a 
courtroom setting.  Thus, the Board must address the question 
of whether to refer the case for an extraschedular rating.  
See Barringer v. Peak, No. 06-3088 (U.S. Vet. App. Sept. 16, 
2008).  In this regard, the standard of marked interference 
with employment required for an extraschedular evaluation is 
less than the standard for a TDIU rating.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
veteran's hearing loss disability picture is contemplated by 
the assigned schedular evaluations, and, therefore, the 
ratings are adequate, and referral for extraschedular 
consideration is not required.  

In this regard, first of all, the rating criteria as to 
hearing loss provide for higher ratings, but the veteran's 
symptoms, as discussed above, do not meet those criteria.  
The rating schedule provides for ratings of 0, 10, 20, 30, 
40, 50, 60, 70, 80, 90, and 100 percent for bilateral hearing 
loss, based on both puretone threshold loss and speech 
discrimination.  Moreover, the schedule provides for ratings 
for exceptional patterns of hearing impairment deemed not to 
be adequately covered by the rating schedule.  This includes 
where an examiner has certified that the use of 
discrimination scores is not appropriate; as discussed above, 
there has been no such certification in this case.  

Moreover, there are no symptoms of hearing loss which have 
not been considered in assigned ratings.  Indeed, while the 
hearing tests are conducted without the use of hearing aids, 
the veteran's hearing in the occupational setting is improved 
from this level by the use of hearing aids.  The medical 
evidence shows that the veteran has had a number of 
complaints over the past few years about his hearing aids, in 
particular, difficulties in hearing certain voices (e.g., 
female, whispered) or in certain situations (in the 
courtroom, on the telephone).  However, adjustments to the 
hearing aids, or new hearing aids, have been able to at least 
improve most of his problems as they have arisen.  In January 
2007, it was noted that the veteran would benefit greatly 
from a different style of hearing aid, such as the open fit 
model, but he did not like their appearance.  In November 
2007, he was still complaining of problems hearing female 
voices across the courtroom, and new hearing aids were 
ordered.  The new hearing aids were felt necessary due to the 
importance of oral communication in his occupation as a 
lawyer, and, due to his significant communication challenges, 
he was a good candidate for a pair of more technologically 
advanced hearing aids.  He was fitted with the new aids, 
which had different programs for different environmental 
conditions, in April 2008.  In May 2008, he complained that 
he was still having problems hearing in the courtroom, and 
the hearing aids were adjusted.  However, his symptoms have 
not been shown to be beyond the symptoms contemplated for the 
10 percent rating currently in effect.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (an assigned disability 
rating itself is recognition of industrial impairment).  In 
this regard, speech discrimination at the time of the 
November 2007 evaluation in the audiology clinic was 88 
percent bilaterally, better than demonstrated on the VA 
examination in August 2007.  

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  For these reasons, referral for 
extraschedular consideration is not appropriate in this case.  

Moreover, as the criteria for a compensable rating were not 
shown at any time prior to the August 2007 VA examination, a 
10 percent rating is not warranted prior to that date.  
Therefore, the current "staged" rating of a noncompensable 
rating prior to August 6, 2007, with a 10 percent rating 
effective that date is appropriate.  See Hart, supra.  The 
preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss prior to August 
6, 2007, and to an evaluation in excess of 10 percent 
effective that date.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss prior to August 6, 2007, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, beginning August 6, 2007, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


